                    UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO


                                                  JUDGMENT IN A CIVIL CASE

Effie J. Stillwagon,

              Plaintiff,
                                                  Case No. 2:14-cv-807
              vs.
.,
                                                  Chief Judge Edmund A. Sargus, Jr.
The City of Delaware, et al.,                     Magistrate Judge Chelsey M. Vascura

              Defendants.

________________________

Effie J. Stillwagon,

              Plaintiff,
                                                  Case No. 2:14-cv-1606
              vs.
.,
                                                  Chief Judge Edmund A. Sargus, Jr.
Officer James Ailes, et al.,                      Magistrate Judge Chelsey M. Vascura

              Defendants.




[] Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

[] Decision by Court. This action came to trial or hearing before the Court. The issues have been
tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.


          PURSUANT TO THE ORDER filed on 3/12/2019, Plaintiff’s
          Motion to Dismiss with Prejudice is GRANTED. Plaintiff’s
          Complaint is therefore DISMISSED WITH PREJUDICE.

Date: March 13, 2019
 Richard W. Nagel, Clerk of Court

By:      s/ Donald A. Fitzgerald III
      Donald A. Fitzgerald III, Deputy Clerk
